Per Curiam,
There was no error in entering judgment for the plaintiff in *5tbis case stated. All that can be profitably said on the questions presented will be found in the opinion of the learned president of the common pleas, sent up with the record. On that opinion we affirm the judgment.
In the third item of her will, wherein the testatrix directs her “ executor by and with the advice, consent and approval of my said named daughters and legatees, if he shall see fit, at any time after my decease, to sell,” etc., the words, “ said named daughters and legatees,” evidently refer only to her three daughters, Elizabeth, Rachel and Mary Ellen, the chief objects of her bounty, named in the first item. The expression above quoted is merely a sort of double designation of said three daughters. The word “legatees ” refers to them alone, and was not intended to include other legatees for whom more remote provision is made in the will. The assignment of error is not sustained.
Judgment affirmed.